We have carefully examined the record in this case and no reversible error appears; therefore, the order of the circuit judge affirming the order of the Florida Industrial Commission, which approved the findings of the deputy commissioner, be and the same is hereby —
Affirmed.
TERRELL, C. J., and BUFORD and THOMAS, J. J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.